Title: To George Washington from William Livingston, 1 February 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 1 Febry 1777

Yours of the 24th January I had the Honour of receiving after the Assembly was adjourned to this Place, which is a Village in the County of Gloucester about six miles from Philadelphia. The several Points mentioned by your Excellency I think of the greatest Importance for the better regulating our Militia; and as the house have now a Bill for that Purpose before them, I shall in the strongest manner recommend them to their Consideration.
As the principal Errand of this Express is to bring us some Intelligence from our Army, and a true Account of any late Occurrences; if your Excellency has any News; & sufficient Leisure to communicate it, it will greatly oblige the members of our Legislature, & particularly your most humble & most obedt Servt

Wil: Livingston

